Title: To Thomas Jefferson from Thomas Cooper, 23 November 1823
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia S. Carolina
Nov. 23. 1823
I sent you a short time ago two pamphlets, both as yet unpublished. That on the Tariff I printed to distribute among our members of the legislature & at Congress. The other I shall be compelled to disseminate with great caution if at all. I have drawn up the Physiological arguments against the common metaphysics. the logical notion of the double nature of the animal Man, but altho’ written with all circumspection & moderation, I know not a printer in the Union whom I cd trust to print it, or a bookseller who would venture to publish it. so that it must rest in manuscript till better times, if better times should come. But I look forward to the gloom of Egyption darkness over Europe first & then over this country. the holy alliance & the priesthood combined will I fear prove irresistable. The priests are making great way in this country: all sects have formed a holy alliance with each other. I have conquered here as yet; but five pamphlets, and a presentation against me by a grand Jury of York district as a nuisance, gotten up by the “associated clergy” of that bigotted quarter will again bring me before the legislature this session. I shall triumph I believe this time also; but I look forward to never-ceasing assaults on part of les hommes noirs. They have gotten up a story here, sedulously propagated among the members of the legislature, as I have heard yesterday and the day before (our legislature was organized yesterday) that I was so obnoxious on account my socirien & infidel notions that you advised the Trustees of your University to turn me out as Professor There is truth in the substance perhaps, but malignity in the manner of this report; you may recollect I advised the measure myself for the reason thus assigned.The College in spite of all attacks however, is encreasing: we number near 100 now, and shall exceed that amount of Students in a week. The students have become disgusted with the clergy; & if the Legislature should improvidently act in concert with the priests, I am pretty certain that every student in College would leave it; & the great Majority of the Trustees would instantly resign.A Mr Finch respectably known as an author on geological subjects is now finishing his course of public lectures at Boston, where I understand the men of Science attend him. He is a grandson of our friend Dr Jos. Priestley, and a man of science and intelligence. He wishes to be engaged as chemical Professor in your University, and has desired me to write this much in his favour, which I very willingly do. Pray therefore bear his application in mind that he may stand his reasonable chance when the time of electing happens, which (the priests not withstanding) I hope will be soon.Accept my dear sir my affectionate good wishes for you & yours.Thomas Cooper MD